SAND, Justice,
specially concurring.
I signed the opinion primarily on the basis that the parties agreed that the $50.00 monthly alimony payments “for life” constituted spousal support rather than a form of property division or a quasi annuity. I do not consider the education agreement to be in the same category with the $50.00 monthly payment. Even though on previous occasions I have signed opinions on the same issue, nevertheless, because of the perplexing anomalies which are giving me concern I make additional comments and observations.
Generally, contracts or agreements entered into free of duress, fraud, mistake, or undue influence are vigorously upheld by the courts. But in divorce actions the contracts or agreements, even though they must be and are approved by the court are not given the same stature. Could this be the result of the lax attitude society has developed regarding the original contract, “vows” or agreement?
I do not have any concern with modifying agreements or contracts involving child support and custody which involve the best interest of the child rather than the parties and changed circumstances.
My concern relates to spousal support for a specific period of time or for life without any qualifications or limitations such as remarriage or sickness, etc. During my service on the Court its powers have been invoked frequently to reduce or eliminate spousal support because of changed circumstances. During this time I do not recall having had a request to increase the payment because of changed circumstances, such as sickness of the un-remarried recipient. I would not be surprised that in such circumstances the paying party would make strong persuasive arguments that the contract or agreement entered into controlled and the request for increased payments should be denied.
The use of the term “alimony” without any qualification or identification of its purpose which we criticized in Lipp v. Lipp, 355 N.W.2d 817 (1984) also gives me some concern. I am convinced that the term “alimony” is used to take due or undue advantage of certain income tax provisions.